Title: To Benjamin Franklin from Pierre Huet de La Valinière, with Franklin’s Note for a Reply, 3 September 1784
From: La Valinière, Pierre Huet de
To: Franklin, Benjamin


				
					A la Chapelle St Sauveurpar Ingrande sur loire ce 3. 7bre 1784
					Votre Excellence
				
				Me permetra de vous dire que depuis le moment, ou j’ai eu l’honneur de vous presenter mes respects en votre Hotel a Passy, je n’ai cessé de travailler pour votre peïs & le Canada; si je n’ai pas reüssi, ce n’est pas ma faute. Je suis ce Prêtre qui, aprés avoir

passé 26. ans en Canada, ai eu le malheur d’en être exilé a raison de suspicion: ensorte que plus que demi ruiné par vos enemis & les miens, plus maltraité encor par la mer laquélle a englouti le vaisseau qui portoit mon Coffre; puis injustement depouillé d’un heritage que je devois trouver en France je me trouve peu en etat de contribuer a l’aggrandissement du magnifique peïs dont vous menagez les interêts a la Cour de France: Cependent je voudrois employer le peu qui me reste a procurer des secours a ceux qui ont été persecutés comme moi: en consequence je vous prie de me dire 1°. Si la Relligion Catholique et Romaine pouroit trouver un azile aussi libre que les autres Relligions, tant dans le nouvel etat de Vermont qu’en tout autre etat sur les confins du Canada. 2° Si tous ceux qui ont souffert dans ledt. Canada, ainsi que moi, pour votre cause, ou même les Français qui voudroient m’y tenir compagnie, pouroient, par la bienveillance du Congrés, trouver le long de quelque riviere, un terrain suffisant, gratis pour s’y etablir, en se conformant toutefois aux lois et aux coutumes etablis dans l’endroit. 3°. Si les Evesques dont il est parlé dans le Mercure No. 45. de l’année derniere, font leur etablissement bien loin du Canada & quelle est leur addresse.
				Je sai que plusieurs Canadiens gemissent sous la Tyrannie de ceux qui font leur cour au Gouverneur au depens de leurs freres: la seule Relligion les retient lá, mais Comme les Anglais ne veulent pas leur permettre de faire venir des Prêtres de France, s’ils avoient cette permission chez vous ils y viendroient tous: j’ai vu de mes yeux maltraiter tres fort ceux que ces malheureux Courtisans declaroient avoir pris parti pour vous: le nombre en

est tres grand & il n’y pas de paroisse qui n’en ait beaucoup, ce sont même les plus honêtes gens qui ont le coeur percé pour vous. J’espere donc que la bonte de votre coeur vous fera faire quelque demarche en leur faveur et en la mienne. Voici le Roi d’Espagne qui envoit des vaisseaux pour prendre 4 ou 5 milles Accadiens qui ont demandé un etablissement a la Louisianne, cependent les Accadiens n’ont point souffert pour le Roi d’Espagne; la seule charité pour eux & l’envie d’aggrandir son Royaume le fait agir: ors si j’avois les moyens, c’est-a dire des vaisseaux & des vivres pour transporter gratis ceux qui de France voudroient passer chez vous, ainsi que des terrains & la liberté de construire des moulins & des Eglises, pour les Canadiens qui ont souffert pour vous. Cette Charité paroitroît plus naturel e que celle du Roi d’Espagne parcequ’elle y joindroit le merite de la reconnoissance. Faites moi, je vous prie, l’honneur de me repondre & si vous ne pouvez ecrire au Congrés a ce sujet, faites moi du moins la grace de m’envoyer quelque lettres de recommendation pour les Messieurs du Congrés a qui je pourrois m’adresser pour cette affaire. J’ai l’honneur d’être en attendant celui de votre reponse, avec le plus sincere & le plus respectueux attachement, de votre Excellence, le tres humble et tres obeissant serviteur
				
					De la Valiniereancien Curé en Canada.
					A son Exce. Mr. le Docteur franklin.
				
			 
				Addressed: A Son Excellence / Monsieur le Docteur Franklin / Ambassadeur des Etats-unis / de l’Amerique en france / [In another hand:] a Pasis pres paris a Paris
				Endorsed: That the Catholic Religion is tolerated in all the States. That Lands are not given gratis in any of them, but Sold

at a low Price. That I know nothing of the establishment of Bishops he mentions. That there is a Bishop in Canada, and a Suffragan in Maryland. That no Provision is made for transporting Strangers into America, & under such Obligations as we are to the King of France, it would not become us to intreat his Subjects to quit his Dominions.
				Notation: De La Valiniere. 3. 7be. 1784.—
			